TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 13, 2021



                                      NO. 03-21-00329-CR


                            Christopher Michael Ferris, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.